DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/474,706 application filed June 28, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 and 42-44 are pending and have been fully considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 and 42-44 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because claim 1 purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
substituted with a lanthanide L, yttrium and/or scandium…the cerium oxide, which is a compound of formula: My(Ce1-xLxO2-x/2)1-y wherein M is a metal selected from Ni, Ru, Rh, Pd, Ir, Pt, Ag, Au or Cu, which is in metallic state; wherein x is different to 0, and less than or equal to 0.4 and y = 0.001-0.6, and wherein L is selected from a lanthanide, Y or Sc…”  Note that cerium (Ce) is a lanthanide.  Therefore, it is not clear if lanthanide L comprises elements in the lanthanide series other than Ce or if L includes Ce.  Consequently, the metes and bounds of the claimed invention cannot be determined.  Note that instant claim 15 is similar with respect to the metes and bounds of lanthanide L.
Claim 1 also recites “it comprises the following steps: a) dissolving in the minimum essential amount of water…b) stirring at room temperature till complete dissolution of the solution…”  It is not clear how step a) is different from step b).  If dissolving requires stirring until dissolution, the dissolving step is the same as the stirring step.  If dissolving does not require stirring for dissolution, then the stirring is superfluous.  Note that dissolution means “the act or process of dissolving.”  Consequently, it is not clear how many process steps are required in instant claim 1.
With respect to claim 2, Ni(NO3)·6H2O, does not appear to be an extant nickel nitrate hexahydrate compound.  While Ni may have an oxidation state of -1, it appears that nickel in nickel nitrate hexahydrate must have an oxidation state of -2.  Therefore, the only extant nickel nitrate hexahydrate compound is Ni(NO3)2·6H2O.  For purposes of continued examination, the Examiner assumes the nickel nitrate hexahydrate is Ni(NO3)2·6H2O.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 42 and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim 42 recites a catalyst comprising the compound according to claim 15.  Said claim does not appear to require anything other than that recited in claim 15.  The term catalyst does not require any additional structure.  Claim 43 recites that the catalyst is used with various types of reactants.  Said recitation does not appear to necessarily require any type of structure in addition to that recited in claim 15.  Consequently, neither claim further limits the subject matter of instant claim 15.  .Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-9, 12-16, 19, 22-23, and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pino et al in Applied Catalysis B: Environmental (2011, vol 104, pgs 64-73).
Pino et al discloses Ni-ceria catalysts “with different La loadings (denoted in the text as x, molar fraction, ranging between 0.05 and 0.50) are prepared by combustion synthesis.   Stoichiometric amounts of (NH4)2Ce(NO3)6·6H2O, Ni(NO3)2·6H2O and additionally La(NiO3)2·6H2O with C2H6N4O2 (oxalyldihydrazide, as fuel) were dissolved in a minimum volume of H2O in a borosilicate dish; the dish, containing the redox mixture, was introduced into a muffle furnace maintained at 350◦C to give a flaming combustion [22]” [see 1st paragraph under heading “2.1 Catalysts preparation” on page 65].  Pino et al does not explicitly disclose the nanoparticles and formula recited in instant claim 1.  However, since the method of preparation is the same as that of the instant application, it is expected, absent evidence to the contrary, that the size of the particles and formula of the catalyst are the same or similar.  Also, note the disclosure by the reference that “the La co-addition (0.05 <x< 0.50) the 2 shift moved to lower angles; these observations provides evidence that…Ni2+/La3+ions in [the] ternary [system] can be incorporated into [the] ceria lattice to form a solid solution” [see 1st paragraph under heading “3.1.1 X-ray diffraction (XRD)”].  Note that the dissolving in a minimum volume of water renders obvious the dissolving and stirring steps of instant claim 1, and the introduction into the muffle furnace corresponds to the heating step of the same.  Nickel corresponds to M and La corresponds to L.
With respect to claims 3 and 4, note the use of the alternative in instant claim 1: “…Water soluble salt of a metal selected from Ni, Ru, Rh, Pd, It, Pt, Ag, Au or Cu…”
With respect to claims 7, 9, 15-16, 23, and 44, see discussion above concerning the method of preparation.  The same conclusion with respect to x, y and the chemical formula(s) are applicable to the instant claims.
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pino et al in Applied Catalysis B: Environmental (2011, vol 104, pgs 64-73) in view of Patil et al in Current Opinion in Solid State and Materials Science (2002, vol 6, pgs 507-512).
Pino et al does not explicitly disclose that the fuel is glycine.  However, the reference clearly discloses the flaming combustion according to Patil et al, which is reference 22 contained therein [see earlier quotation containing such].  Note that Patil et al discloses that oxalyldihydrazide (ODH) fuel is an art-recognized equivalent to glycine, urea, citric acid, and others [see 2nd paragraph under the heading “3. Solution combustion” and the fuel key at the base of Table 1].  
Therefore, since glycine and ODH were art-recognized equivalent fuels for solution combustion at the time of the effective filing date of the instant application, one of ordinary skill in the art would have found it obvious to substitute one for the other, and the invention as a whole would have been prima facie obvious.

Allowable Subject Matter
Claims 6-7, 10-11, 17-18, 20-21, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 6-7 and 10-11, Pino et al does not disclose that the lanthanide is anything other than lanthanum.  With respect to claims 17, 18, 20, and 24, see preceding regarding Pino et al and further note that said reference only discloses nickel, not cupper or platinum.  One of the nearest prior art references appears to be Ismagilov et al in Catalysis Today (2013, vol 210, pgs 10-18), which discloses “CexGd1−xOy(x = 0.90, 0.80, 0.50)…supports were prepared by modified Pechini method [18].  Aqueous solutions of salts (cerium nitrate Ce(NO)3·6H2O, [and] gadolinium nitrate Gd(NO)3·6H2O…taken in the required ratio were added to the solution of citric acid (CA) in ethylene glycol (EG) at 70◦C. Then ethylene diamine (ED) was added to this solution at 50◦C and the mixture was kept at 70◦C for the time required to form a highly viscous polymeric gel. The reagents were used in molar ratio Me(Ce + Gd or Ce + Zr):CA:EG:ED = 1:4:11:4.  The obtained product was calcined in air at 300◦C for 4 h, then at 500◦ C for 4 h.  The Me/La2O3, [and] Me/CexGd1−xOy…samples (Me = Ni, Pt, Pd, Rh) were prepared by incipient wetness impregnation of support with aqueous solutions of the corresponding metal precursors (nickel nitrate Ni(NO3)2·6H2O, hexachloroplatinic acid H2PtCl6·6H2O, palladium nitrate Pd(NO3)2, rhodium chloride RhCl3·4H2O). The catalysts were then dried at 120◦C for6 h and calcined in air at 500 or 850◦C for 6 h” [see paragraphs between headings 2.1 and 2.2].  Note that the method of preparation differs from that recited in instant claim 1 and the difference appears to affect the physico-chemical characteristics of the catalyst since Ismagilov et al discloses “average pore diameter practically does not change during Ni deposition on the mixed oxide supports and remains in the range of ∼8–9 nm” [see 1st three lines on page 13].  An average pore diameter of 8-9 nm is significantly smaller than the recited 0.5 to 5 m in instant claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772     
June 2, 2021